EXHIBIT 23.1 CAWLEY, GILLESPIE & ASSOCIATES, INC. PETROLEUM CONSULANTS 9,SUITE 117 , SUITE 302 1,SUITE 625 AUSTIN, TEXAS 78729-1106 FORT WORTH, TEXAS 76102-4987 HOUSTON, TEXAS 77002-5008 512-249-7000 817-336-2461 713-651-9944 FAX 512-233-2618 FAX817-877-3728 FAX713-651-9980 www.cgaus.com CONSENT OF CAWLEY, GILLESPIE & ASSOCIATES, INC. We hereby consent to the inclusion in this Annual Report on Form 10-K prepared by U.S. Energy Corp. (the “Company”) for the year ending December 31, 2010, and to the incorporation by reference for the year ending December 31, 2009, of our reports relating to certain estimated quantities of the Company’s proved reserves of oil and gas, future net income and discounted future net income, effective December 31, 2009 and 2010.We further consent to references to our firm under the headings “Oil and Natural Gas” and “Oil and Natural Gas Reserves (Unaudited).” We also consent to the incorporation by reference of information from our Report into the Company’s Registration Statements on Form S-3 (Nos. 333-162607, 333-151637, 33-137139, 333-135958,333-134800, and 333-124277), and Form S-8 (Nos. 333-108979, 33-74154 and 333-166638). Very truly yours, /s/ W. Todd Brooker W. Todd Brooker, P.E. Vice President Cawley, Gillespie & Associates, Inc. Texas Registered Engineering Firm F-693 Austin, Texas March 11, 2011
